Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Respondents contended that the promulgation and threatened enforcement of rule 4 of the Special Rules of the Appellate Division, First Judicial Department, of the Supreme Court of the State of New York deprived and continue to deprive respondents of liberty and property without due process of law and denied and continue to deny respondents the equal protection of the laws, all in violation of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no such deprivation or denial. [See 6 N Y 2d 97.]